Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-15-00002-CV

                                           Clelia De La Cruz

                                                   v.

                                           Jose Luis Duran

             NO. 2014-09053 IN THE 245TH DISTRICT COURT OF HARRIS COUNTY


TYPE OF FEE            CHARGES                 PAID/DUE               STATUS                 PAID BY
RPT RECORD                $42.00              02/11/2015             INDIGENT                   STA
CLK RECORD                $74.00              01/27/2015             UNKNOWN                    ANT
   FILING                $195.00              01/02/2015             NOT PAID                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $311.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this December 11, 2015.